              Case 6:19-bk-07911-KSJ          Doc 98     Filed 06/09/21       Page 1 of 2




                                         ORDERED.
      Dated: June 08, 2021




                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

IN RE:

Regina C McGruder                                               Case No. 6:19-bk-07911-KSJ
                                                                Chapter 13
       Debtor(s).
____________________________/

     AGREED ORDER SUSTAINING DEBTOR’S OBJECTION TO US BANK TRUST NA’S
      NOTICE OF MORTGAGE PAYMENT CHANGE DATED MARCH 10, 2021 (DE# 93)

         THIS CAUSE, came on for consideration without a hearing held upon the Debtors’ Objection to

US Bank Trust NA’s Notice of Mortgage Payment Change dated March 10, 2021 (DE# 93). By

submission of this order for entry, the submitting counsel represents that the opposing party consents to

its entry. Accordingly, it is

         ORDERED

             1. Debtor’s Objection to US Bank Trust NA’s Notice of Mortgage Payment Change dated

                 March 10, 2021 is SUSTAINED.

             2. The Notice of Mortgage Payment Change dated March 10, 2021 is not effective.
             Case 6:19-bk-07911-KSJ           Doc 98      Filed 06/09/21      Page 2 of 2



            3. US Bank Trust NA will run a new escrow analysis and file a new Notice of Mortgage

                Payment Change without force placed insurance effective August 1, 2021 no later than 21

                days before August 1, 2021.


Filer’s Attestation: Pursuant to Local Rule 1001-2(e)(3) regarding signatures, Wayne B. Spivak attests
that concurrence in the filing of this paper has been obtained.


Agreed to by:

By: /s/ Wayne B. Spivak                         By: /s/ Matthew Klein
Wayne B. Spivak, Esq.                           Matthew Klein, Esq.
Florida Bar No. 38191                           Florida Bar No. 73529
Justin Clark & Associates, PLLC                 Howard Law Group
Attorney for Debtor                             Attorney for Creditor
500 Winderley Place, Unit 100                   4755 Technology Way, Ste 104
Maitland, FL 32751                              Boca Raton, FL 33431-3331
Tel: 321-282-1055                               Tel: 954-893-7874
Fax: 321-282-1051                               Email:matthew@howardlaw.com
Email: wspivak@youhavepower.com

Attorney Wayne B. Spivak is directed to serve a copy of this order on interested parties who do not
receive notice by CM/ECF and file a proof of service within 3 days of entry of this order.
